                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

TRAVIS RONALD BEARD II                            §
                                                  §
V.                                                §            A-19-CV-710-RP
                                                  §
PAROLE OFFICER RAY RODRIGUEZ                      §
and TRAVIS JACKSON                                §


                                              ORDER

       Before the Court are Plaintiff’s amended complaint and more definite statement. (ECF

No. 13, 15). Plaintiff, proceeding pro se, has been granted leave to proceed in forma pauperis.

(ECF No. 9). After consideration of Plaintiff’s amended complaint and more definite statement,

Plaintiff’s complaint is dismissed.

                                  STATEMENT OF THE CASE

       At the time he filed his complaint pursuant to 42 U.S.C. § 1983, Plaintiff was confined in the

East Texas Treatment Facility. Plaintiff filed a complaint in the Eastern District of Texas

complaining about the medical treatment he was receiving in the East Texas Treatment Facility and

events that occurred previously at the Austin Transitional Center (ATC). The United States District

Court for the Eastern District of Texas severed Plaintiff’s claims relating to the ATC and transferred

those claims to this Court. After the case was transferred, Plaintiff filed an amended complaint. The

Court subsequently ordered Plaintiff to file a more definite statement.

       According to Plaintiff, he arrived at the ATC on March 18, 2018 and was processed into the

facility at approximately 11:00 p.m. Plaintiff alleges ATC Supervisor Travis Jackson allowed ATC

staff to assign Plaintiff to a top bunk even though he was supposed to be restricted to a bottom bunk.


                                                  1
In his more definite statement he admits he has no knowledge whether Defendant Jackson was aware

Plaintiff had been assigned to a top bunk in violation of a lower-bunk restriction. Plaintiff contends

he was previously confined in the ATC and had a lower-bunk assignment. However, on the night

he was processed he acknowledges there was no paperwork indicating to the staff that he was

bottom-bunk restricted.

       Plaintiff asserts on March 25, 2018, he had a seizure, fell off the top bunk and fractured two

vertebrae. Plaintiff claims he was initially denied medical treatment but was later taken by

ambulance to the hospital.

       Plaintiff absconded from ATC and was homeless until he was arrested on a parole violation

in 2019. Plaintiff explains, due to chest pains, Plaintiff sought treatment at the Dell Seton Hospital

on March 22, 2019. After he was released from the hospital, Plaintiff states he requested the security

guard to check to see if there were any warrants for Plaintiff’s arrest. Plaintiff was advised there

were not. The following day, Plaintiff was arrested on a blue warrant for a parole violation.

       Plaintiff states he requested his parole officer to reinstate his parole, so he could make proper

arrangements to be treated at the VA Hospital in Temple, Texas. Despite his request, Plaintiff

asserts Parole Officer Ray Rodriguez recommended that Plaintiff be housed in a substance abuse

felony punishment facility for nine months. Plaintiff was continued on parole without being revoked

and was transferred to the East Texas Treatment Facility. Plaintiff will complete his treatment on

March 11, 2020, and will be released to a halfway house in Bryan, Texas.

       Plaintiff alleges Rodriguez knew Plaintiff qualified for a two-month substance-abuse facility

at the VA Hospital in Temple. Plaintiff contends at the VA Hospital he could receive medical care

for his various ailments in addition to participate in a drug treatment program. Plaintiff complains


                                                  2
the East Texas Treatment Facility does not provide medical treatment for all of his conditions.

Plaintiff asks to be paroled to the VA Hospital in Temple where he can receive medical treatment.

He also seeks $750,000 in damages.

                                   DISCUSSION AND ANALYSIS

        A.      Standard Under 28 U.S.C. § 1915(e)

        According to 28 U.S.C. § 1915A(b)(1), this Court is required to screen any civil complaint

in which a prisoner seeks relief against a government entity, officer, or employee and dismiss the

complaint if the court determines it is frivolous, malicious, or fails to state a claim on which relief

may be granted. See also 28 U.S.C. § 1915(e)(2)(B) (directing court to dismiss case filed in forma

pauperis at any time if it is determined that action is (i) frivolous or malicious, or (ii) fails to state

claim on which relief may be granted).

        An action is frivolous where there is no arguable legal or factual basis for the claim. Neitzke

v. Williams, 490 U.S. 319, 325 (1989). “A complaint lacks an arguable basis in law if it is based on

an indisputably meritless legal theory, such as if the complaint alleges a violation of a legal interest

which clearly does not exist.” Harper v. Showers, 174 F.3d 716, 718 (5th Cir. 1999) (internal

quotation and citation omitted).

        A complaint is factually frivolous when “the facts alleged are ‘fantastic or delusional

scenarios’ or the legal theory upon which a complaint relies is ‘indisputably meritless.’” Eason v.

Thaler, 14 F.3d 8, n.5 (5th Cir. 1994) (quoting Neitzke, 490 U.S. at 327–28). In evaluating whether

a complaint states a claim under sections 1915A(b)(1) and 1915(e)(2)(B), this Court applies the same

standards governing dismissals pursuant to Rule 12(b)(6). See DeMoss v. Crain, 636 F.3d 145, 152

(5th Cir. 2011); see also FED . R. CIV . P. 12(b)(6). To avoid dismissal under Rule 12(b)(6), “a


                                                    3
complaint must contain sufficient factual matter, accepted as true, ‘to state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555–56, 570 (2007)); see FED . R. CIV . P. 12(b)(6). These factual allegations

need not be detailed but “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. A conclusory complaint—one that fails to state material facts or merely

recites the elements of a cause of action—may be dismissed for failure to state a claim. See id. at

555–56.

       B.      Eleventh Amendment Immunity

       Being sued in his official capacity for monetary damages, Defendant Ray Rodriguez is

immune from suit under the Eleventh Amendment because such an action is the same as a suit

against the sovereign. Pennhurst State School Hosp. v. Halderman, 465 U.S. 89 (1984). The

Eleventh Amendment generally divests federal courts of jurisdiction to entertain suits directed

against states. Port Auth. Trans-Hudson v. Feeney, 495 U.S. 299, 304 (1990). The Eleventh

Amendment may not be evaded by suing state agencies or state employees in their official capacity

because such an indirect pleading remains in essence a claim upon the state treasury. Green v. State

Bar of Texas, 27 F.3d 1083,1087 (5th Cir. 1994).

       C.      Absolute Immunity

       Parole Officer Ray Rodriguez is protected from Plaintiff’s claims brought against him in his

individual capacity for monetary damages by the doctrine of absolute immunity. Parole officers are

entitled to absolute immunity from liability for their conduct in parole decisions and in the exercise

of their decision-making powers. Littles v. Board of Pardons and Paroles Div., 68 F.3d 122, 123

(5th Cir. 1995).


                                                  4
       D.      Habeas Claims

       To the extent Plaintiff seeks his release, he must seek such relief in an application for habeas

corpus relief after he has exhausted his state court remedies. The exclusive remedy for a prisoner

who challenges the fact or duration of his confinement and seeks immediate or speedier release is

habeas corpus relief. Preiser v. Rodriguez, 411 U.S. 475, 488-490 (1973). The Court declines to

construe this action as a request for habeas corpus relief. If Plaintiff did not intend for this action

to be an application for habeas corpus relief pursuant to 28 U.S.C. § 2254, any subsequently filed

applications could be subject to the restrictions on “second or successive” motions. See e.g. Castro

v. United States, 540 U.S. 375, 124 S. Ct. 786 (2003). Additionally, Plaintiff makes no allegations

suggesting he has exhausted his state court remedies.

       E.      Negligence

       Plaintiff admits in his more definite statement that Defendant Jackson was not personally

involved in Plaintiff’s assignment to a top bunk. Instead, Plaintiff claims a staff member assigned

him to a top bunk, because there were no lower bunks available or medical staff working when

Plaintiff was processed into the facility at 11:00 p.m. on March 18, 2018. Plaintiff states “it appeared

there was no medical records or paperwork to indicate plaintiff was bottom bunk restricted.”

Plaintiff alleges he notified a person administering medication the following morning that he was

supposed to be restricted to a bottom bunk, but the person appeared to be unconcerned. Plaintiff is

unsure whether Defendant Jackson was the supervisor of the person, who initially assigned him to

a top bunk. Plaintiff is also not aware whether Defendant Jackson knew Plaintiff had been assigned

a top bunk in violation of a lower-bunk restriction.




                                                   5
         Even if Plaintiff had named the person responsible for assigning him to a top bunk, at most,

Plaintiff’s claims amount to negligence. A plaintiff may maintain a civil rights suit only if he can

show an abuse of government power that rises to a constitutional level. Love v. King, 784 F.2d 708,

712 (5th Cir. 1986); Williams v. Kelley, 624 F.2d 695, 697 (5th Cir. 1980), cert. denied, 451 U.S.

1019 (1981). The Supreme Court has held that many acts that might constitute a violation of state

tort law do not amount to constitutional violations. Baker v. McCollan, 443 U.S. 137, 146 (1979).

See also, Lewis v. Woods, 848 F.2d 649, 651 (5th Cir. 1988). It is well settled that negligence on the

part of jail officials does not give rise to civil rights claims. Daniels v. Williams, 474 U.S. 327

(1986); Marsh v. Jones, 53 F.3d 707, 712 (5th Cir. 1995); Simmons v. Poppell, 837 F.2d 1243, 1244

(5th Cir. 1988). To the extent Plaintiff wishes to sue for negligence he must file his lawsuit in state

court.

                                           CONCLUSION

         Plaintiff’s claims for monetary damages against Defendant Ray Rodriguez in his official

capacity are barred by Eleventh Amendment immunity. Plaintiff’s claims for monetary damages

against Defendant Ray Rodriguez in his individual capacity are barred by absolute immunity.

Plaintiff’s claims against Defendant Jackson or regarding his top-bunk assignment are at most

negligence claims and are not cognizable in this § 1983 lawsuit. Finally, to the extent Plaintiff seeks

his release to parole he must request such relief in an application for habeas corpus relief after he has

exhausted his state court remedies.

         It is therefore ORDERED that Plaintiff’s claims for monetary damages against Defendant

Rodriguez in his official capacity be DISMISSED WITHOUT PREJUDICE for want of

jurisdiction, Plaintiff’s claims for monetary damages against Defendant Rodriguez in his individual


                                                   6
capacity and Defendant Jackson be DISMISSED WITH PREJUDICE as frivolous pursuant to 28

U.S.C. § 1915(e), and Plaintiff’s claims seeking habeas corpus relief be DISMISSED WITHOUT

PREJUDICE to filing an application for habeas corpus relief after he has exhausted his state court

remedies. Any pending motions are DISMISSED AS MOOT.

       Plaintiff is warned that filing or pursuing any further frivolous lawsuits may result in (a) the

imposition of court costs pursuant to Section 1915(f); (b) the imposition of significant monetary

sanctions pursuant to Fed. R. Civ. P. 11; (c) the imposition of an order barring Plaintiff from filing

any lawsuits in this Court without first obtaining the permission from a District Judge of this Court

or a Circuit Judge of the Fifth Circuit; or (d) the imposition of an order imposing some combination

of these sanctions.

       Plaintiff is also warned that if he files more than three actions or appeals while he is a

prisoner which are dismissed as frivolous or malicious or for failure to state a claim on which relief

may be granted, then he will be prohibited from bringing any other actions in forma pauperis unless

he is in imminent danger of serious physical injury. See 28 U.S.C. § 1915(g).

       It is finally ORDERED that the Clerk of Court shall e-mail a copy of this Order and the

Court’s Judgment to the keeper of the three-strikes list.

       SIGNED on March 13, 2020.




                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE




                                                  7
